Citation Nr: 1227605	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  10-23 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran retired from active duty in June 1969 with more than 21 years of active service. 

This appeal originally came before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In March 2011 and again in December 2011, the Board remanded the case for additional development.  There has been adequate compliance with the remand directives and the Board may proceed with adjudication of the claim.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's COPD had its onset in service.


CONCLUSION OF LAW

Service connection for COPD is warranted.  38 U.S.C.A. §§ 1103(b), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

In this decision, the Board grants service connection for COPD, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

The Veteran is seeking service connection for COPD.  Service medical records reveal he had bronchitis in service in July 1964 and complained of shortness of breath and chest pain on his Report of Medical History at service separation in March 1969.  The examiner attributed those symptoms to his heavy smoking. 

The Veteran's private medical records from May 2006 through 2010 include current diagnoses of COPD.  

A VA examination was conducted in June 2011 for the purpose of obtaining an opinion as to whether the Veteran's current COPD had its onset in service.  In the initial examination report, the examiner did not address the inservice complaints as they relate to the current diagnosis, but rather attributed the current COPD to smoking in service.  

The Board notes that the law and regulations prohibit a grant of service connection based on the use of tobacco products in service (for claims filed after June 1998 as is the case here).  38 U.S.C.A. § 1103  ; 38 C.F.R. § 3.300; See also Stoll v. Nicholson, 401 F.3d 1375 (Fed. Cir. 2005).  Thus, any contention that COPD was caused by tobacco use in service must be denied as a matter of law. 

However, the question of whether the current COPD had its onset in service is a different question, and was not properly addressed in the examiner's initial opinion.  Pursuant to the Board's most recent remand, an addendum to the examiner's report was obtained in January 2012.  After reviewing the claims folder and the original examination report, the examiner stated that "it is very likely that the currently diagnosed COPD began in service," and that the Veteran's "inservice complaints of bronchitis, shortness of breath, and chest pain were early symptoms of the subsequently diagnosed COPD."

As the Veteran's current COPD has been medically determined to have had its initial clinical onset in service, the Board finds that service connection for COPD is warranted.  38 U.S.C.A. § 1103(b); 38 C.F.R. § 3.303.


ORDER

Service connection for COPD is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


